Citation Nr: 0933472	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for hypertension 
secondary to diabetes.

3.  Entitlement to service connection for heart disease 
secondary to diabetes.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to August 
1988.  He also had additional service in the Kansas Army 
National Guard from May 14, 1998 to July 1, 2004.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in November 2008 
and Remanded for additional development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.  See, e.g., Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993) (where the record before the 
Board is inadequate, a Remand is mandatory rather than 
permissive.)

In November 2008, the Board remanded this appeal in order to 
verify the Veteran's dates of active duty training (ADT) and 
inactive duty training (IDT) for his period of National Guard 
service from May 14, 1998 to July 1, 2004.  As stated 
previously, medical records from his National Guard service 
reflect that he was placed on a permanent physical profile in 
November 2002 and again in August 2003 as a result of 
diabetes mellitus.  In November 2004, a Physical Evaluation 
Board (PEB) subsequently found him physically unfit for 
service.  

In December 2008, the AMC/RO requested information from the 
Kansas Army National Guard Adjutants General's Office, and 
received a negative reply in March 2009.  It appears that the 
AMC/RO then requested the Veteran's National Guard records 
through the National Personnel Records Center (NPRC), but 
that request only provided the dates of the Veteran's active 
duty from February 1984 to August 1988 and failed to list the 
dates of his National Guard service.  Based on the foregoing, 
the Board finds that additional efforts should be made to 
determine the Veteran's military status during the time 
period in question.  After receiving the additional 
information requested above, the AMC/RO should obtain an 
additional medical opinion that specifically addresses 
whether the Veteran's diabetes was medically aggravated by, 
or otherwise related to, any period of ADT between May 14, 
1998 and July 1, 2004.

The Veteran continues to seek service connection for 
hypertension and heart disease.  As noted previously, these 
issues are "inextricably intertwined" with the issue of 
entitlement to service connection for diabetes mellitus since 
they are claimed on a secondary basis.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  In its November 2008 
remand the AMC/RO was instructed to schedule the Veteran for 
a VA examination.  Specifically, the examiner conducting this 
evaluation was to review the claims file and determine the 
etiology of any current hypertension or heart disease.  
However, the examiner failed to provide any specific 
discussion regarding any possible heart disease and did not 
address whether the diabetes mellitus caused the hypertension 
and/or heart disease or in the alternative whether the 
diabetes mellitus aggravated either condition.  

In addition, to the claims above, the Veteran seeks service 
connection for tinnitus, insomnia, sleep apnea, depression, 
and GERD.  Available STRs for his period of active duty show 
the Veteran was treated on a single occasion for complaints 
of insomnia and possible gastroenteritis.  At his National 
Guard separation physical in November 2004, the physician 
noted a history of chronic insomnia, sleep apnea, depression, 
and GERD, but provided no further summary or elaboration.

Pursuant to the Board's request, the Veteran underwent VA 
examinations in December 2008 and January 2009.  Although the 
proffered medical opinion concluded there was no relationship 
between the Veteran's tinnitus, insomnia, sleep apnea, 
depression, GERD and his period of active duty, it failed to 
provide specific discussion of whether the claimed 
disabilities were medically incurred in, aggravated by, or 
otherwise related to any period of ADT between May 14, 1998 
and July 1, 2004.

Given the failure of the VA examiners to address the 
questions posed by the Board, a remand is unavoidable in this 
instance.  The Board is restrained by United States Court of 
Appeals for Veterans Claims (Court) precedent from proceeding 
without the RO having followed all of the Board's directives.  
38 C.F.R. § 19.31 (2008); Stegall v. West, 11 Vet. App. 268 
(1998).  On that basis, it is determined that a clarification 
of the opinions reached in the December 2008 and January 2009 
VA medical examinations are necessary for a fully informed 
evaluation of the claim on appeal.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claims, such as providing him with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

The Veteran should be advised of the 
specific regulations governing service 
connection where there is reserve 
component service, such as active duty 
for training (ADT) or inactive duty for 
training (IDT).  See 38 C.F.R. § 3.6(a) 
(2008).  

The Veteran should also be sent the 
necessary VCAA notice as it relates 
directly to claims for secondary service 
connection, which differ from the usual 
service connection claims.  

2.  The AMC/RO should contact the 
National Personnel Records Center 
(NPRC), the Department of the Kansas 
Army National Guard and any other 
appropriate sources to request written 
verification off all of the Veteran's 
periods of ADT and IDT from May 14, 
1998 to July 1, 2004.  If deemed 
necessary, contact the Defense, Finance 
and Accounting Service (DFAS) to obtain 
the Veteran's pay records.  The 
Veteran's assistance in this 
undertaking should be solicited if 
necessary.  The AMC/RO should also 
obtain all examination and treatment 
records related with such service for 
incorporation into the record, 
particularly all medical records 
associated with the Veteran's 
separation in 2004, which was based on 
his diabetes.  Any unsuccessful 
attempts to obtain this information 
should be properly documented in the 
claims file, to include the preparation 
of a memorandum of unavailability, if 
warranted.  A letter should be sent to 
the Veteran informing him of the steps 
taken to obtain the records, listing 
alternative sources, and requesting him 
to furnish any records in his 
possession or to identify the possible 
location of such records.

3.  The Veteran's claims file should be 
returned (if possible to the VA 
physicians who examined him in December 
2008 and January 2009, if not to another 
VA physician who will have an opportunity 
to review the complete file) for a more 
detailed and responsive opinion regarding 
the etiology of the Veteran's diabetes, 
hypertension, heart disease, tinnitus, 
insomnia, sleep apnea, depression, and 
GERD.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

a.  The examiner should render an 
opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that tinnitus, 
insomnia, sleep apnea, depression, or 
GERD, are presently manifested, and if 
so, are they causally or etiologically 
related to any period of the Veteran's 
ADT between May 14, 1988 and July 1, 
2004.  If any claimed disability 
cannot be regarded as having been 
incurred during a period of ADT, the 
examiner should specifically indicate 
so.  

b.  With respect to the diabetes 
mellitus, the examiner should address 
whether there is clear and 
unmistakable evidence indicating the 
Veteran's diabetes was not aggravated 
by any period of ADT (between May 14, 
1988 and July 1, 2004) beyond the 
natural progression of the disease.

c.  If it is determined that diabetes 
was aggravated during a period of ADT, 
the examiner should then provide an 
opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that any currently 
demonstrated diabetes aggravates, 
contributes to, or accelerates any 
cardiovascular disorder, to include 
hypertension and/or heart disease.  

d.  The addendum report must be based 
on a review of the entire claims 
folder.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly the 
November 2002 and August 2003 physical 
profiles as well as the November 2004 
PEB report.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons 
therefore.  However, another 
examination of the Veteran need not be 
conducted in this case unless the 
physician believes this is necessary.  
The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed.  

e.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.  Also, to help avoid future remand, the 
AMC/RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his 
representative an appropriate SSOC to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



